943 F.2d 52
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. MORRIS, Plaintiff-Appellant,Darrell L. Jamison, Plaintiff,v.CENTRAL OHIO TRANSIT AUTHORITY, Richard J. Simonetta, RonDodsworth, Barbara England, Defendants-Appellees.
No. 90-3910.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1991.

1
Before RALPH B. GUY, Jr., Circuit Judge, JOHN W. PECK, Senior Circuit Judge, and SILER, Chief District Judge.*

ORDER

2
Ronald L. Morris, an Ohio citizen, appeals pro se from the judgment for defendants in this action filed under 42 U.S.C. §§ 1981, 1983 and 2000e et seq.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Morris sought declaratory and monetary relief in this action against his former employer and certain supervisory personnel, alleging that he had been discharged from his employment on the basis of race.   The district court granted defendants' motion to dismiss and for summary judgment, finding that Morris had failed to state a claim under 42 U.S.C. § 1981 or 1983, and that there was an absence of evidence to support his claim of racial discrimination in violation of Title VII of the Civil Rights Act of 1964.


4
Upon consideration, it is concluded that the judgment for defendants was proper for the reasons stated by the district court, and it is therefore affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for Eastern District of Kentucky, sitting by designation